561 F.2d 630
Bobby HARDWICK, Petitioner-Appellant,v.Ollie DOOLITTLE, Jailer, and William Anderson, Sheriff,Respondents-Appellees.
No. 76-1065.
United States Court of Appeals,Fifth Circuit.
Oct. 25, 1977.

Bobby Hardwick, pro se.
A. Russell Blank, Atlanta, Ga., for petitioner-appellant.
Richard L. Powell, Augusta, Ga., Robert C. Daniel, Jr., Richmond County Atty., Augusta, Ga., for respondents-appellees.
Appeal from the United States District Court for the Southern District of Georgia.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion Aug. 29, 1977, 5 Cir., 1977, 558 F.2d 292).
Before TUTTLE, CLARK, and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant points out that our prior opinion did not expressly deal with his contentions of systematic exclusion of blacks, women, and citizens 18 through 24 years of age from jury service; the right to a hearing on his second special plea of insanity; the delay in bringing a second indictment which violated his rights to a speedy trial; the delay of his retrial past the time set in a prior federal habeas order; and denial of counsel.  Each of these matters was thoroughly considered by the panel and found to be lacking in merit.


2
The petition for rehearing filed by appellant is DENIED, and no member of this panel nor judge in regular active service on the court having requested that the court be polled en banc, (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is DENIED.